DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3, 8-10 and 15-17 are amended.
Claims 22-24 are newly added.

Claims 1-3, 6-10, 13-17 and 20-24 are presented for examination.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Response to Arguments
Applicant's arguments filed on 10/21/21 have been considered but they are not persuasive.  However, the Examiner welcomes any suggestion(s) Applicant may have on moving prosecution forward.

Applicant argues:
1. The cited art does not teach to modify the metrics data point by replacing the first key with a second key that is a canonical version of the first key

Present claim 1 recites, "modify the metrics data point by replacing the first key with a second key that is a canonical version of the first key." The Office has asserted that Haggie discloses associating the received metrics with a key in paragraphs [0103], [0139], [0140], and [0151] (Office Action at pages 5-6),

Haggie describes the following: an extraction rule comprises a regular expression where a sequence of characters forms a search pattern, ln which case the rule is referred to as a "regex rule." The system applies the regex rule to the event data to extract values for associated fields in the event data by searching the event data for the sequence of characters defined in the regex rule (paragraph [0103], emphasis added).

Thus, Haggie describes how to extract data using regular expressions. However, Haggie is silent with reference to replacing the first key with a second key that is a. canonical version of the first key, as presently claimed.
In response, the Examiner respectfully submits:
Haggie is not cited for the teaching of “replacing the first key with a second key that is a canonical version of the first key”.
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Chen does disclose modify the metrics data point by replacing the first key with a second key that is a canonical version of the first key (Chen: at least ¶0032; “this specification also uses a two-tuple "<timestamp, value>" to indicate a pair of associated timestamp and value, also called "timestamp-value pair."; note: the received/collected values are marked with timestamps and the pairs are replaced by a two-tuple "<timestamp, value>" with different format that is a modified version of the received values marked with timestamps).
Canonical (adj) can mean “conforming to a general rule or acceptable procedure”.	When Chen’s “time series data” are collected/received, they are replaced by “<timestamp, value>” format (version) that conforms to a general rule.

Applicant further argues:
2. The cited art does not teach that a first portion of metadata associated with the metrics data point is designated as identifying metadata for identifying a time series from a plurality of time series, wherein metrics data points for the first key with different identifying metadata are stored in different time series

Present claim 1 recites, "a first portion of metadata associated with the metrics data point is designated as identifying metadata for identifying a time series from a plurality of time series, wherein metrics data points for the first key with different identifying metadata are stored in different time series."



Chen describes the following:
This specification also uses a two-tuple "<timestamp, value>" to indicate a
pair of associated timestamp and value, aiso called "timestamp-value pair."
For the convenience of depiction, without causing confusion, the value included in a time series data of a sensor is called "sensor value," and the time or timestamp induded in a time series data of a sensor is caiied "sensor time." (Paragraph [0032], emphasis added}; and FIG. 4 schematically shows time series data from a sensor (paragraph [0035], emphasis added).

Chen describes that the values for a sensor are stored in the same data series. However, Chen is silent with reference to metrics data points for the first key with different identifying metadata are stored in different time series.
In response, the Examiner respectfully submits:
Chen does disclose wherein metadata data points for the first key with different identifying metadata are stored in different time series (Chen: at least ¶0027; “storing time series data received from multiple sensors”; ¶0130 further discloses “processing time series data from multiple sensors, wherein the multiple sensors are divided into multiple sensor groups, each time series data comprising a timestamp and a value associated with the timestamp”)
The multiple data points for timestamp key with different groupings are stored in multiple, different received time series.

Applicant further argues:
3. The cited art does not teach to identify, from the plurality of time series, a particular time series in which to insert the modified metrics data point based on the first key and the identifying metadata

Present claim l recites, "identify, from the plurality of time series, a particular time series in which to insert the modified metrics data point based on the first key and the identifying metadata" The Office has asserted that Chen describes how to identify a particular time series in paragraphs [0037] and [0069]. Applicant respectfully disagrees.

Chen describes that "the time series data from each sensor among 1000 sensors are assigned to sensor groups GI, G2" (paragraph [0037]). Grouping data from sensors in groups does not take away from each sensor being associated with a single time series.

Further, Chen describes that "table 412 in the figure schematically shows a part of time series data of a sensor" (paragraph [0069], emphasis added), which means that the time series for the sensor is stored in one table, which is different from identifying a particular time series in which to insert the modified metrics data point based on the first key and the identifying metadata, as claimed.

Independent claims 8, and 15 are believed to be patentable for at least the same reasons that claim 1 is believed to be patentable.
In response, the Examiner respectfully submits:

not be stored in one table.  In fact, the instant claims do not even recite “a table”.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Storing time series data in one table does not mean the metrics data point are not inserted based on a first key and an identifying metadata.
Chen does disclose identify, from the plurality of time series (Chen: at least ¶0037; “time series data from each sensor among 1000 sensors are assigned to sensor groups G1, G2, . . . , and G100, respectively”; note: data from each sensor being a time series), a particular time series (Chen: at least ¶0069; “table 412 in the figure schematically shows a part of time series data of a sensor retrieved from the first database”) in which to insert the modified metrics data point based on the first key (Chen: at least ¶0069; “after the data re-organizing step 240, a second storing step 250 is performed, in which time series data are stored in a second database DB2 of the second memory, such that multiple time series data from the same sensor are stored in at least one database record of the second database”; ¶0076 further discloses “storing time series data in a second database of the second memory as per timestamp. In other words, by further storing time series data as per time based on storing time series data as per sensor, it may facilitate later search in the second database based on sensors and time”; note: Fig. 4 shows result of re-organizing that includes insertion) and the identifying metadata (Chen: at least ¶0036; “data grouping step 220 is performed to assign the received time series data from each sensor to a sensor group to which the sensor belongs among the multiple sensor groups”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-10, 13, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2018/0089290 by Haggie et al. (“Haggie”) in view of US PGPUB 2014/0122022 by Chen et al. (“Chen”).

As to Claim 1, Haggie teaches a system, comprising: a processor configured to:	receive a metrics data point collected from a monitored (Haggie: at least ¶0369 of Haggie teaches “monitoring metrics and alerting users of monitored metrics. For example, FIG. 26 is a block diagram illustrating a metrics catalog system operable to search and monitor metrics data according to some embodiments of the present disclosure” and ¶0371 of Haggie teaches “metrics data received from numerous sources 260”) remote device (Haggie: at least ¶¶0098-0099; “machine-generated data are collected and stored as "events” and “an event can include one or more lines from the operating system log containing raw data that includes different types of performance and diagnostic information”; at least ¶0100 discloses “examples of components which may generate machine data from which events can be derived include, but are not limited to, web servers, application servers, databases, firewalls, routers, operating systems, and software applications that execute on computer systems, mobile devices, sensors, Internet of Things (IoT) devices, etc” where “data generated by such data sources can include, for example and without limitation … performance measurements, sensor measurements, etc”; further, ¶0128 discloses “Data store 48 may contain events derived from machine data from a variety of sources all pertaining to the same component in an IT environment, and this data may be produced by the machine in question or by other forwarder receives data from an input source, such as a data source 44 shown in FIG. 2” and ¶0102 discloses “starts with raw input data (e.g., one or more … sensor data, application program data, error logs, stack traces, system performance data, etc.)”);
based on a translation statement (Haggie: at least ¶¶0102-0103 discloses “fields are defined by extraction rules (e.g., regular expressions) that derive one or more values from the portion of raw machine data in each event that has a particular field specified by an extraction rule” and “extraction rules for a field can include one or more instructions that specify how to extract a value for the field from the event data. An extraction rule can generally include any type of instruction for extracting values from data in events … an extraction rule comprises a regular expression where a sequence of characters forms a search pattern, in which case the rule is referred to as a "regex rule"”; further, ¶0104 discloses “a field extractor may be configured to automatically generate extraction rules for certain field values or for a group of common field values (e.g., CPU metric from different sources Amazon Web Services, Google Cloud Platform, Linux OS) in the events”), associate the received metrics data point with a first key and a value of metric such that the first key and the value form a key-value pair (Haggie: at least ¶0103; “applies the regex rule to the event data to extract values for associated fields in the event data by searching the event data for the sequence of characters defined in the regex rule”; ¶0139 further discloses “indexer can optionally generate a keyword index to facilitate fast keyword searching for event data” and ¶0140 discloses “keyword index may include entries for name-value pairs found in events, where a name-value pair can include a pair of keywords connected by a symbol” and for example, “if the string "dest=10.0.1.2" is found in an event, a field named "dest" may be created for the event, and assigned a value of "10.0.1.2"” where ¶0151 further discloses "Indexers 46 may apply the extraction rules to events”; note: Haggie’s extraction rules specify fields or name-value pairs to search for and extract from event data to be used in keyword index; the name “dest” is specified and “dest” is assigned or associated with a value that is at least a portion of event); and
a memory coupled to the processor and configured to provide the processor with instructions (Haggie: at least ¶¶0107, 0534; “processors configured to execute the instructions stored in the one or more memories”).
Haggie does not explicitly disclose, but Chen discloses modify the metrics data point by replacing the first key with a second key that is a canonical version of the first key (Chen: at least ¶0032; “this specification also uses a two-tuple "<timestamp, value>" to indicate a pair of associated timestamp and value, also called "timestamp-value pair."; ¶0027 note: canonical (adj) can mean “conforming to a general rule or acceptable procedure”; when Chen’s “time series data” are collected/received, they are replaced by “<timestamp, value>” format (version) that conforms to a general rule; replacement is a form of modification);
wherein a first portion of metadata associated with the metrics data point is designated as identifying metadata for identifying a time series from a plurality of time series (Chen: at least ¶0045; G1,<1,32.0,20120716.10:47:00>; ¶0031 further discloses “sensor group G1 comprises sensors 1, 2, . . . , and 10”; ¶0037 further discloses “time series data from each sensor among 1000 sensors are assigned to sensor groups G1, G2, . . . , and G100, respectively”; note: where G1 is for identifying a time series from a plurality of time series), wherein metrics data points for the first key with different identifying metadata are stored in different time series (Chen: at least ¶0027; “storing time series data received from multiple sensors”; ¶0130 further discloses “processing time series data from multiple sensors, wherein the multiple sensors are divided into multiple sensor groups, each time series data comprising a timestamp and a value associated with the timestamp”; note: multiple data points for timestamp key with different groupings are stored in multiple, different time series); 
the metrics data point is designated as non-identifying metadata comprising a name of a metric (Chen: at least ¶0032; “this specification also uses a two-tuple "<timestamp, value>"; note: two-tuple timestamp, value identifies value taken at a specific instance of time; ¶¶0045-0046 give “<1,32.0,20120716.10:47:00>” as example where “1” comprising a sensor name of “the sensor 1 (ID=1)”);

identify, from the plurality of time series (Chen: at least ¶0037; “time series data from each sensor among 1000 sensors are assigned to sensor groups G1, G2, . . . , and G100, respectively”; note: data from each sensor being a time series), a particular time series (Chen: at least ¶0069; “table 412 in the figure schematically shows a part of time series data of a sensor retrieved from the first database”) in which to insert the modified metrics data point based on the first key (Chen: at least ¶0069; “after the data re-organizing step 240, a second storing step 250 is performed, in which time series data are stored in a second database DB2 of the second memory, such that multiple time series data from the same sensor are stored in at least one database record of the second database”; ¶0076 further discloses “storing time series data in a second database of the second memory as per timestamp. In other words, by further storing time series data as per time based on storing time series data as per sensor, it may facilitate later search based on sensors and time”; note: Fig. 4 shows result of re-organizing that includes insertion) and the identifying metadata (Chen: at least ¶0036; “data grouping step 220 is performed to assign the received time series data from each sensor to a sensor group to which the sensor belongs among the multiple sensor groups”); and
store the modified metrics data point in the particular time series (Chen: at least ¶0032; “this specification also uses a two-tuple "<timestamp, value>" to indicate a pair of associated timestamp and value, also called "timestamp-value pair”; ¶¶0046-0047 further disclose “[G1,<1,32.0,20120716.10:47:00>, . . . <10,32.2,20120716.10:47:40>]” and “wherein G_ID="G1," and the three-tuple <1, 32.0, 20120716.10:47:00> denotes: the sensor 1 (ID=1), the value (V) "32.0" in the time series data of the sensor 1, and the timestamp (T) "20120716.10:47:00" corresponding to the value”).
 
Haggie and Chen are both related to time series data received from devices such as sensors.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chen’s features of modify the metrics by replacing the first key with a second key that is a canonical version of the first key (Chen: at least ¶¶0027, 0032);
wherein a first portion of metadata associated with the metrics data point is designated as identifying metadata for identifying a time series from a plurality of time series (Chen: at least ¶¶0031, 0037, 0045), wherein metrics data points for the first key with different identifying metadata are stored in different time series (Chen: at least ¶¶0027, 0130);  
wherein a second portion of metadata associated with the metrics data point is designated as non-identifying metadata comprising a name of a metric (Chen: at least ¶¶0032, 0045-0046);

identify, from the plurality of time series (Chen: at least ¶0037), a particular time series (Chen: at least ¶0069) in which to insert the modified metrics data point based on the first key (Chen: at least Fig.4, ¶¶0069, 0076) and the identifying metadata (Chen: at least ¶0036); and
store the modified metrics data point in the particular time series (Chen: at least ¶¶0032, 0046-0047) with the system disclosed by Haggie.

The suggestion/motivation for doing so would have been to “provide an improved method and apparatus for processing time series data from multiple sensors” (Chen: at least ¶0003) that can be used “in various industrial applications” that require processing of “massive time series data (such as stock price fluctuation, temperature change, and the like) from a large number of sensors” (Chen: at least ¶0002).
Claim 8 (a method claim) corresponds in scope to Claim 1, and is similarly rejected.
Claim 15 (a computer program product claim) corresponds in scope to Claim 1, and is similarly rejected.

As to Claim 2, Haggie and Chen teach the system of claim 1 wherein the translation statement comprises a filtering condition (Haggie: at least ¶¶0103 discloses “extraction rules for a field can include one or more instructions that specify how to extract a value for the field from the event data. An extraction rule can generally include any type of instruction for extracting values from data in events … an extraction rule comprises a regular expression where a sequence of characters forms a search pattern, in which case the rule is referred to as a "regex rule"” and “searching the event data for the sequence of characters defined in the regex rule”), and wherein the processor is configured to associate the received metrics data point with the first key in response to determining that the received metrics data point matches to the filtering condition (Haggie: at least ¶¶0103, 0140 discloses “keyword index may include entries for name-value pairs found in events, where a name-value pair can include a pair of keywords connected by a symbol” and for example, “if the string "dest=10.0.1.2" is found in an event, a field named "dest" may be created for the event, and assigned a value of "10.0.1.2"” Indexers 46 may apply the extraction rules to events”; note: filtering condition is met when there’s a match on the search pattern or sequence of characters ).

As to Claim 9, Haggie and Chen teach the method of claim 8 wherein the translation statement comprises a filtering condition (Haggie: at least ¶¶0103 discloses “extraction rules for a field can include one or more instructions that specify how to extract a value for the field from the event data. An extraction rule can generally include any type of instruction for extracting values from data in events … an extraction rule comprises a regular expression where a sequence of characters forms a search pattern, in which case the rule is referred to as a "regex rule"” and “searching the event data for the sequence of characters defined in the regex rule”), and further comprising associating the received metrics data point with the first key in response to determining that the received metrics data point matches to the filtering condition (Haggie: at least ¶¶0103, 0140 discloses “keyword index may include entries for name-value pairs found in events, where a name-value pair can include a pair of keywords connected by a symbol” and for example, “if the string "dest=10.0.1.2" is found in an event, a field named "dest" may be created for the event, and assigned a value of "10.0.1.2"” where ¶0151 further discloses "Indexers 46 may apply the extraction rules to note: filtering condition is met when there’s a match on the search pattern or sequence of characters). 

As to Claim 16, Haggie and Chen teach the computer program product of claim 15 wherein the translation statement comprises a filtering condition (Haggie: at least ¶¶0103 discloses “extraction rules for a field can include one or more instructions that specify how to extract a value for the field from the event data. An extraction rule can generally include any type of instruction for extracting values from data in events … an extraction rule comprises a regular expression where a sequence of characters forms a search pattern, in which case the rule is referred to as a "regex rule"” and “searching the event data for the sequence of characters defined in the regex rule”), and further comprising computer instructions for associating the received metrics data point with the first key in response to determining that the received metrics data point matches to the filtering condition (Haggie: at least ¶¶0103, 0140 discloses “keyword index may include entries for name-value pairs found in events, where a name-value pair can include a pair of keywords connected by a symbol” and for example, “if the string "dest=10.0.1.2" is found in an event, a field named "dest" may be created for the event, and assigned a value of "10.0.1.2"” where ¶0151 further discloses "Indexers 46 may apply the extraction rules to events”; note: filtering search pattern or sequence of characters). 

As to Claim 3, Haggie and Chen teach the system of claim 2 wherein in response to determining that the received metrics data point matches to the filtering condition, the processor is configured to:
extract, according to the translation statement, the first key and the value of the metric (Haggie: at least ¶0103 discloses “searching the event data for the sequence of characters defined in the regex rule”; ¶0139 further discloses “indexer can optionally generate a keyword index to facilitate fast keyword searching for event data” and ¶0140 discloses “keyword index may include entries for name-value pairs found in events, where a name-value pair can include a pair of keywords connected by a symbol” and for example, “if the string "dest=10.0.1.2" is found in an event, a field named "dest" may be created for the event, and assigned a value of "10.0.1.2"” where ¶0151 further discloses "Indexers 46 may apply the extraction rules to events”; note: filtering condition is met when there’s search pattern or sequence of characters is found).

As to Claim 10, Haggie and Chen teach the method of claim 9, further comprising, in response to determining that the received metrics data point matches to the filtering condition:
extracting, according to the translation statement, the first key and the value of the metric (Haggie: at least ¶0103 discloses “searching the event data for the sequence of characters defined in the regex rule”; ¶0139 further discloses “indexer can optionally generate a keyword index to facilitate fast keyword searching for event data” and ¶0140 discloses “keyword index may include entries for name-value pairs found in events, where a name-value pair can include a pair of keywords connected by a symbol” and for example, “if the string "dest=10.0.1.2" is found in an event, a field named "dest" may be created for the event, and assigned a value of "10.0.1.2"” where ¶0151 further discloses "Indexers 46 may apply the extraction rules to events”; note: filtering condition is met when there’s search pattern or sequence of characters is found).

As to Claim 17, Haggie and Chen teach the computer program product of claim 16, further comprising computer instructions for, in response to determining that the received metrics data point matches to the filtering condition:
extracting, according to the translation statement, the first key and the value of the metric (Haggie: at least ¶0103 discloses “searching the event indexer can optionally generate a keyword index to facilitate fast keyword searching for event data” and ¶0140 discloses “keyword index may include entries for name-value pairs found in events, where a name-value pair can include a pair of keywords connected by a symbol” and for example, “if the string "dest=10.0.1.2" is found in an event, a field named "dest" may be created for the event, and assigned a value of "10.0.1.2"” where ¶0151 further discloses "Indexers 46 may apply the extraction rules to events”; note: filtering condition is met when there’s search pattern or sequence of characters is found).

As to Claim 6, Haggie and Chen teach the system of claim 1, wherein the received metrics data point comprises a dot-separated metric name (Haggie: at least ¶0140; “for example, “if the string "dest=10.0.1.2" is found in an event”; note: ip with dot-separated value), and wherein the processor is configured to form the key-value pair at least in part by addressing an individual segment of the dot-separated metric name and mapping the addressed segment of the dot-separated metric name to the key specified in the translation statement (Haggie: at least ¶0103; “applies the regex rule to the event data to extract values for associated fields in the event data by searching the event data for the sequence of characters defined in the regex rule”; ¶0139 further discloses “indexer can assigned a value of "10.0.1.2"”).

As to Claim 13, Haggie and Chen teach the method of claim 8, wherein the received metrics data point comprises a dot-separated metric name (Haggie: at least ¶0140; “for example, “if the string "dest=10.0.1.2" is found in an event”; note: ip with dot-separated value), and further comprising forming the key-value pair at least in part by addressing an individual segment of the dot-separated metric name and mapping the addressed segment of the dot-separated metric name to the key specified in the translation statement (Haggie: at least ¶0103; “applies the regex rule to the event data to extract values for associated fields in the event data by searching the event data for the sequence of characters defined in the regex rule”; ¶0139 further discloses “indexer can optionally generate a keyword index to facilitate fast keyword searching for event data” and ¶0140 discloses “… field named "dest" may be created for the event, and assigned a value of "10.0.1.2"”). 

As to Claim 20, Haggie and Chen teach the computer program product of claim 15, wherein the received metrics data point comprises a dot-separated metric name Haggie: at least ¶0140; “for example, “if the string "dest=10.0.1.2" is found in an event”; note: ip with dot-separated value), and further comprising computer instructions for forming the key-value pair at least in part by addressing an individual segment of the dot-separated metric name and mapping the addressed segment of the dot-separated metric name to the key specified in the translation statement (Haggie: at least ¶0103; “applies the regex rule to the event data to extract values for associated fields in the event data by searching the event data for the sequence of characters defined in the regex rule”; ¶0139 further discloses “indexer can optionally generate a keyword index to facilitate fast keyword searching for event data” and ¶0140 discloses “… field named "dest" may be created for the event, and assigned a value of "10.0.1.2"”). 

Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2018/0089290 by Haggie et al. (“Haggie”) in view of US PGPUB 2014/0122022 by Chen et al. (“Chen”), and further in view of US Patent 6,851,087 by Sibert.

As to Claim 7, Haggie and Chen teach the system of claim 1, wherein the received metrics data point comprises a first metrics data point (Haggie: at least ¶¶0098-0099; “machine-generated data are collected and stored as "events” and “an event can include one or more lines from the performance and diagnostic information”; at least ¶0100 discloses “examples of components which may generate machine data from which events can be derived include, but are not limited to, web servers, application servers, databases, firewalls, routers, operating systems, and software applications that execute on computer systems, mobile devices, sensors, Internet of Things (IoT) devices, etc” where “data generated by such data sources can include, for example and without limitation … performance measurements, sensor measurements, etc”; further, ¶0128 discloses “Data store 48 may contain events derived from machine data from a variety of sources all pertaining to the same component in an IT environment, and this data may be produced by the machine in question or by other components in the IT environment” and ¶0130 discloses “forwarder receives data from an input source, such as a data source 44 shown in FIG. 2” and ¶0102 discloses “starts with raw input data (e.g., one or more … sensor data, application program data, error logs, stack traces, system performance data, etc.)”).

Haggie and Chen do not explicitly disclose, but Sibert discloses wherein the processor is further configured to harmonize existing first and second keys in respective first and second metrics data points at least in part by modifying the existing first and second keys to a same key (Sibert: at least Col. 8 Line 65 - Col. 9 that follows S152 that modifies by replacement) checks for next key pair and goes through the same matching and key name replacement process; note: keys harmonized to same key after change/replacement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sibert’s feature of wherein the processor is further configured to harmonize existing first and second keys in respective first and second metrics data points at least in part by modifying the existing first and second keys to a same key (Sibert: at least Col. 8 Line 65 - Col. 9 Line 9) with the system disclosed by Haggie and Chen.
The suggestion/motivation for doing so would have been to convert data field names to conform to a recognizable, compatible format (Sibert: at least Col. 3 Lines 15-25 & 60-63, Col. 4 Lines 32-34 & 40-45).
Claim 14 (a method claim) corresponds in scope to Claim 7, and is similarly rejected.
Claim 21 (a computer program product claim) corresponds in scope to Claim 7, and is similarly rejected.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2018/0089290 by Haggie et al. (“Haggie”) in view of US PGPUB 2014/0122022 by Chen et al. (“Chen”), and further in view of US PGPUB 2004/0258082 by Morisaki.

As to Claim 22, Haggie and Chen teach the system of claim 1.

Haggie and Chen do not explicitly disclose, but Morisaki discloses wherein the identifying metadata comprises a file name (Morisaki: at least ¶0103; “data segment is stored under a filename created by concatenating a series of numbers formed from the date and time at which the process in S590 was performed to the value of the variable N (a number from 1 to i)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Morisaki’s feature of wherein the identifying metadata comprises a file name (Morisaki: at least ¶0103) with the system disclosed by Haggie and Chen.
The suggestion/motivation for doing so would have been to organize time series data -- such as the time series data disclosed by Haggie and Chen- -- output to a file (Morisaki: at least ¶¶0060, 0103).


As to Claim 23, Haggie and Chen teach the system of claim 1, 
Haggie and Chen do not explicitly disclose, but Morisaki discloses wherein the identifying metadata comprises an entity name (Morisaki: at least ¶0103; “data segment is stored under a filename created by concatenating a series of numbers formed from the date and time at which the process in S590 was performed to the value of the variable N (a number from 1 to i)”; note: filename as entity name).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Morisaki’s feature of wherein the identifying metadata comprises an entity name (Morisaki: at least ¶0103) with the system disclosed by Haggie and Chen.
The suggestion/motivation for doing so would have been to organize time series data -- such as the time series data disclosed by Haggie and Chen- -- output to a file (Morisaki: at least ¶¶0060, 0103).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2018/0089290 by Haggie et al. (“Haggie”) in view of US PGPUB 2014/0122022 by Chen et al. (“Chen”), and further in view of US PGPUB 2017/0006135 by Siebel et al. (“Siebel”).

As to Claim 24, Haggie and Chen teach the system of claim 1

Haggie and Chen do not explicitly disclose, but Siebel discloses wherein the identifying metadata comprises an output queue (Siebel: at least Fig. 40, ¶0647; “forwarding time-series data from a plurality of sensors or smart devices” and “receiving 4004 messages (for example, using a plurality of message decoders) including the time-series data and storing the messages on message queues”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Siebel’s feature of wherein the identifying metadata comprises an output queue (Siebel: at least Fig. 40, ¶0647) with the system disclosed by Haggie and Chen.
The suggestion/motivation for doing so would have been to provide a FIFO data structure for storing collected sensor data (Siebel: at least ¶0311; “securely processed real-time simulated data from 35 million sensors aggregated through 380,000 data collection points” and “capturing messages from the data aggregation points, performing message decoding, placing them on a distributed message queue”; at least ¶0647 further discloses “messages … including the time-series data and storing the messages on message queues”; note: queue is a well-known FIFO data structure).


Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:30AM EST - 6:30PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications. 
Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
/H .W./ 
Examiner, AU 2168 
01 February 2022
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168